Citation Nr: 0316743	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-14 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
left foot calluses,  currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from September 1970 to April 
1972 and from July 1973 to July 1982.  

This matter was last before the Board of Veterans' Appeals 
(Board) in September 1999, on appeal from a December 1997 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  Upon its last 
review, the Board denied the appellant an increased 
disability rating for the disorder in question.

The appellant sought review of the Board's September 1999 
decision before the U.S. Court of Appeals for Veterans 
Appeals (Court).  By order dated in April 2001 and pursuant 
to the parties' joint motion for remand, the Board's decision 
was vacated and remanded to enable the Board to comply with 
recently enacted legislation, as stated below.


REMAND

The record reflects that the Court's order was premised upon 
the sole basis that VA had not complied with the recently 
enacted Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

A review of the claims folder reveals that upon its receipt 
of the claim from the Court, the Board directed that further 
development of the claim be undertaken pursuant to 38 C.F.R. 
§ 19.9(a)(2).  In December 2002, a VA medical examination was 
received by the Board in response to the development request.  
However, in Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) 
(2002) and noted that 38 C.F.R. § 19(a)(2) (2002) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  

Because the RO has not had the opportunity to readjudicate 
the issues on appeal with consideration of this additional 
evidence generated as a result of the Board's development 
order, this matter must be remanded.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  The Board notes further, that 
the appellant has submitted additional medical evidence to 
the Board without waiver of initial RO consideration of that 
evidence.  This evidence includes a July 2002 statement from 
Jeffrey B. Pupp, DPM and progress notes of Dr. Pupp dated 
between May 2001 and July 2002.  On remand, the RO should 
consider this evidence in readjudicating the appellant's 
claim.  

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one year period for 
receipt of additional evidence.  

2.  The RO must readjudicate the issue on 
appeal and consider all evidence received 
since issuance of the most recent 
Statement of the Case including that 
obtained by the Board and that submitted 
directly to the Board by the appellant.

If any benefit sought on appeal remains denied, the appellant 
and his representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



